Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
 
Claims 1-20 are pending.  Claims 1, 7, and 13 have been amended.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2017/0287090 to Hunn et al., hereinafter Hunn in view of USP Application Publication  2018/0060496 to Bulleit et al., hereinafter Bulleit.

As per claim 1, Hunn teaches receiving at a data source that maintains an electronic document, a request from a user to perform an action related to an electronic document (0057, 0168, and 0182); 
triggering, by the data source, an oracle to input the request to a smart contract stored on a blockchain (0070, 0096, 0118, and 0151), the smart contract including a set of rules (0038), each rule in the set of rules specifying a respective condition for access to the electronic document (0159) and specifying as output a determined access right with respect to the electronic document if the respective condition is satisfied [permissioned state update are decided]; (0111, 0114, 0130); 
receiving, at the data source, from the smart contract, responsive to execution of at least one of the rules, an indication of an access right for the user (0061); and 

Hunn is silent in explicitly teaching the electronic document is separate from the smart contract.  Hunn does not explicitly teach the smart contract system may integrated with a multitude of data sources (0168).  Bulleit teaches a smart contract system that integrates and controls access to health care documents (0070).  Essentially the smart contract of Bulleit governs access by other parties to an owner’s health care records.  The smart contract of Hunn already makes IF/THEN decisions (0159) to trigger events stipulated by the contract.  Bulleit triggers the necessary token for a requesting user to obtain the health document.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  
As per claim 7, Hunn teaches receive from a data source that maintains an electronic document, a user request [update event] to access (0111, 0159, and 0204) or use the electronic document at the data source (0209 and 0211); 
execute based on the user request, at least one rule in a set of rules that each specify a respective condition for access to the electronic document (0070), execution of the at least one rule causing the smart contract to output an access right if the respective condition is satisfied (0111); and output the access right by a first oracle (0137 and 0139), the access right when output causing the data source to enable of access to or use of the electronic document in response to the access right indicates the access or use is permissible (0114, 0159, 0204 and 0208).

As per claim 13, Hunn teaches receiving at a data source that maintaining electronic document (0057), a policy that defines for an electronic document, a set of guidelines for access to the electronic document (0165 and 0182);
 generating by the data source, based on the policy, a smart contract (0193) including a set of rules (0038) that when executed change a user's access rights with respect to the document (0130, 0165, and 0031); 
publishing by the data source, the smart contract to a blockchain (0031, 0080, and 0140); 
triggering by the data source, an oracle to input a user request related to an electronic document to the smart contract (0070, 0096, 0118, and 0151);
 receiving from the smart contract based on execution of at least one of the rules [contract rule and logic; 0159], an indication of an access right for the user [permissioned state update are decided]; (0111, 0114, 0130); and 

Hunn is silent in explicitly teaching the electronic document is separate from the smart contract.  Hunn does not explicitly teach the smart contract system may integrated with a multitude of data sources (0168).  Bulleit teaches a smart contract system that integrates and controls access to health care documents (0070).  Essentially the smart contract of Bulleit governs access by other parties to an owner’s health care records.  The smart contract of Hunn already makes IF/THEN decisions (0159) to trigger events stipulated by the contract.  Bulleit triggers the necessary token for a requesting user to obtain the health document.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  

As per claims 2 and 9, the combination of Hunn and Bulleit teaches the action comprises accessing the electronic document [Bulleit: 0070].
As per claims 3 and 10, the combination of Hunn and Bulleit teaches the action comprises editing the electronic document, printing the electronic document, performing a screen capture on the electronic document, or sharing the electronic document [Bulleit: 0009 and 0108].
As per claims 4 and 18, Hunn teaches calling one or more other oracles, each other oracle configured to retrieve data related to a condition specified by a rule in the set of rules and provide the retrieved data to the smart contract (0096, 0151, and 0153).

passing, by an oracle, the event to the smart contract (0203 and 0204), wherein the smart contract is configured to execute one or more of the rules in the set of rules based on the event and output a modified access right for the electronic document (0209, and 0211); and determining whether to permit the action based on the modified access right (0114).
As per claim 6, Hunn teaches receiving from the smart contract (0212), a modified access right for the electronic document based on automatic execution of a rule in response to a triggering event (0209 and 0211); and determining whether to permit the action based on the modified access right (0114).
As per claim 8, Hunn teaches wherein the user request comprises a request to perform an action related to the electronic document, and wherein the action is denied based on the access right (0111 and 0130).
As per claim 11, Hunn teaches receiving by a second oracle, data related to a condition specified by a rule in the set of rules (0096 and 0151); and executing the at least one rule using the received data (0205)
As per claim 12, Hunn teaches receiving by a second oracle, a notification of a triggering event related to the conditions specified by the rules (0151 and 0204); executing at least one rule in the set of rules based on the notification (0205); and outputting a modified access right, wherein the access to or use of the electronic document is enforced based on the modified access right (0209 and 0211).

As per claim 15, Hunn teaches generating the smart contract comprises applying a machine learning algorithm to the set of guidelines or the electronic document to generate one or more rules in the set of rules (0044 and 0069).
As per claim 16, Hunn teaches the policy comprises a whitelist or a blacklist (0055, 0070, and 0130).
As per claim 17, Hunn teaches the user request comprises a request to perform an action related to the electronic document [Bulleit: 0070 and 0108], and wherein enforcing the access right comprises denying the action (0111, 0070, and 0130).
As per claim 19, Hunn teaches the request from the user is received while the user is granted access to the electronic document, and wherein the method further comprises: receiving an event related to the user's use of the electronic document (0182, 0193, 0194, and 0211); 
passing, by an oracle, the event to the smart contract, wherein the smart contract is configured to execute one or more of the rules in the set of rules based on the event and output a modified access right [clause update] for the electronic document (0203, 0204, 0209, and 0211); and enforcing the modified access right (0114).
As per claim 20, Hunn teaches receiving from the smart contract (0212), a modified access right for the electronic document based on automatic execution of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431